Exhibit 10.13
THE TJX COMPANIES, INC.
LONG RANGE PERFORMANCE INCENTIVE PLAN
(As amended and restated effective as of March 5, 2010)

 



--------------------------------------------------------------------------------



 



THE TJX COMPANIES, INC.
LONG RANGE PERFORMANCE INCENTIVE PLAN
Table of Contents

         
1. Purpose
    1  
 
       
2. Definitions
    1  
 
       
3. Term
    1  
 
       
4. Plan Administration
    1  
 
       
5. Eligibility and Target Award
    1  
 
       
6. Award Goals
    2  
 
       
7. Determination of Awards
    2  
 
       
8. Payment
    4  
 
       
9. Transferability
    4  
 
       
10. Designation of Beneficiary
    4  
 
       
11. Change of Control; Mergers, etc.
    5  
 
       
12. Amendment and Modification
    6  
 
       
13. Withholding Taxes
    6  
 
       
14. Future Rights
    6  
 
       
15. Controlling Law
    6  
 
       
16. Awards to Certain Officers
    6  

 



--------------------------------------------------------------------------------



 



THE TJX COMPANIES, INC.
LONG RANGE PERFORMANCE INCENTIVE PLAN

1.   Purpose       The purpose of The TJX Companies, Inc. Long Range Performance
Incentive Plan (the “Plan”) is to promote the long-term success of The TJX
Companies, Inc. (the “Company”) and its shareholders by providing competitive
incentive compensation to those officers and selected employees upon whose
judgment, initiative, and efforts the Company depends for its profitable growth.
  2.   Definitions       Reference is hereby made to the Company’s 1986 Stock
Incentive Plan (the “1986 Plan”). Terms defined in the 1986 Plan and not
otherwise defined herein are used herein with the meanings so defined.   3.  
Term       The plan shall be effective as of January 25, 1992 (the start of
fiscal year 1993), and the Plan shall remain in effect until terminated by the
Company’s Board of Directors (the “Board”). The effective date of this amendment
and restatement of the Plan shall be March 5, 2010.   4.   Plan Administration  
    The Plan shall be administered by the same Committee that administers the
1986 Plan. The Committee shall have full and exclusive power to interpret the
Plan and to adopt such rules, regulations and guidelines for carrying out the
Plan as it may deem necessary or proper, consistent with the 1986 Plan.   5.  
Eligibility and Target Award       Any key employee (an “Employee”) of the
Company or any of its Subsidiaries who could receive an award under the 1986
Plan shall be eligible to receive awards under the Plan.       At the
commencement of each performance cycle (the “Performance Cycle”), which shall be
a two-year or a three-year cycle as specified by the Committee at the
commencement of such Performance Cycle, the Committee shall designate those who
will participate in the Plan (the “Participants”) and their target awards (the
“Awards”).

1



--------------------------------------------------------------------------------



 



    Subsequent to the commencement of a Performance Cycle, the Committee may, in
special circumstances, designate additional Participants and their target Awards
for such Performance Cycle.   6.   Award Goals       At the commencement of each
Performance Cycle, the Committee shall set one or more performance goals (the
“Performance Goals”) for such Performance Cycle, the relative weight to be given
to each Performance Goal, and a schedule for determining payments if actual
performance is above or below the goal. For the Performance Cycles for fiscal
years 1995-1997 and thereafter, Awards shall not provide for any minimum
payment; however, the Committee for each such Cycle shall establish a maximum
(not to exceed 150%) of the Award which may be earned. No Participant (or
beneficiary or estate of a Participant) shall be entitled to an award under the
Plan until the Committee has approved all of the terms of the award applicable
to such Participant for the Performance Cycle, including as set forth in this
Section 6, and then any such entitlement shall be only in accordance with such
terms and the Plan.       At any time designated by the Committee during a
Performance Cycle or thereafter, but prior to Award payment, appropriate
adjustments in the goals may be made by the Committee to avoid undue windfalls
or hardships due to external conditions outside the control of management,
nonrecurring or abnormal items, or other matters as the Committee shall, in its
sole discretion, determine appropriate to avoid undue windfalls or hardships.  
    As soon as practicable after the end of the Performance Cycle, the Committee
shall determine what portion of each Award has been earned in accordance with
Section 7(a). The Award payment shall be paid in cash in accordance with
Section 8.   7.   Determination of Awards

  (a)   Upon completion of each Performance Cycle, the Committee shall review
performance relative to Performance Goals, and determine the value of the Awards
for each Performance Cycle, subject to the approval of the President of TJX
and/or the Chairman of the Committee.         Achievement of Performance Goals
shall result in payment of the target Award. Failure to achieve Performance
Goals will result in a decrease or elimination of the Participant’s Award.
Exceeding Performance Goals will result in an increased Award.        
Performance Goal Awards may be adjusted upward or downward by the Committee due
to special circumstances or individual performance review. Without limiting the
generality of the foregoing, the Committee may reduce or eliminate (i) Awards to
Participants receiving “Needs Improvement” performance

2



--------------------------------------------------------------------------------



 



      ratings, and (ii) awards otherwise payable to Participants who were on a
leave of absence for any portion of the applicable Performance Cycle.     (b)  
If an employee becomes a Participant after the beginning of a Performance Cycle,
the Award payable to him or her shall be prorated in accordance with the portion
of the Performance Cycle in which he or she is a Participant.     (c)   In the
event of termination of employment of a Participant for any reason prior to the
last day of the Performance Cycle, a Participant thereafter shall have no
further rights under the Plan and shall not be entitled to payment of any Award,
except as follows (and subject to the last sentence of this Section 7):

  (i)   If, prior to the last day of the Performance Cycle, a Participant’s
employment terminates by reason of death, the beneficiary or estate of the
Participant (as determined under Section 10) shall be entitled to a prorated
Award under Section 7(c)(iv).     (ii)   If, prior to the last day of the
Performance Cycle, a Participant’s employment is terminated by the Company by
reason of Disability, the Participant (or, if the Participant is deceased, the
beneficiary or estate of a Participant, as determined under Section 10) shall be
entitled to a prorated Award under Section 7(c)(iv). “Disability” shall mean
disability as determined in accordance with the standards and procedures similar
to those used under the Company’s long term disability program, and subject to
any applicable legal or regulatory requirements in the relevant jurisdictions.  
  (iii)   If termination of employment occurs (A) by reason of normal retirement
under a retirement plan of the Company, (B) with the consent of the Company, or
(C) after the commencement of a Performance Cycle but before an award was (or
would have been) granted to the Participant for such Performance Cycle, the
Committee may, in its sole discretion, value and direct that all or some portion
of the Award that was (or would have been) granted to the Participant for the
Performance Cycle be deemed earned and payable, taking into account the duration
of employment during the Performance Cycle, the Participant’s performance, and
other matters as the Committee shall deem appropriate. Notwithstanding the
foregoing, no participant will be deemed to have a nonforfeitable right to
payment of any prorated Award under this section 7(c)(iii) until the end of such
Performance Cycle, and then only to the extent provided under the terms of such
Award.     (iv)   Unless otherwise provided by the Committee (including, without
limitation, pursuant to Section 7(a)), a prorated Award under subsections (i),
(ii), or (iii) of this Section 7(c) shall be the Participant’s target Award,

3



--------------------------------------------------------------------------------



 



      if any, for each Performance Cycle that begins before and ends after the
date of termination, and multiplied by a fraction, the numerator of which is the
number of full months in such Cycle completed prior to such termination and the
denominator of which is the total number of full months in such Cycle, and
further reduced, as applicable, under Section 7(b). Any such prorated Award
shall be paid, if at all, in accordance with Section 8.     (v)   In the event
of termination of employment for cause, as defined and determined by the
Committee in its sole discretion, no payment shall be made with regard to any
prior or current Performance Cycle.

The provisions in this Section 7 are subject to the terms of any employment
agreement, severance agreement or severance plan applicable to any one or more
participants and in the event of any conflict, such terms shall control payment.

8.   Payment       As soon as practicable after the end of each Performance
Cycle and the valuation of the award for such Performance Cycle, but in no event
later than two and one-half (2 1/2) months after the later of the end of the
calendar year or the fiscal year of the Company in which such Performance Cycle
ends, payment (including, for the avoidance of doubt, any prorated payment made
pursuant to Section 7 that is based on actual performance for a Performance
Cycle) shall be made in cash with respect to the award earned by each
Participant for such Performance Cycle; provided, that any prorated target Award
under Section 7(c)(iv) shall be paid at the same time other Awards are paid for
the next completed Performance Cycle following termination of employment
(without regard to the Performance Cycle to which such Award relates). Any such
payment shall be subject to applicable withholding as set forth in Section 13
below. Payments hereunder are intended to constitute short-term deferrals exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder and shall be construed and administered accordingly.   9.
  Transferability       Awards under the Plan will be nontransferable and shall
not be assignable, alienable, saleable or otherwise transferable by the
Participant other than by will or the laws of descent and distribution.   10.  
Designation of Beneficiary

  (a)   Subject to applicable law, each Participant shall have the right to file
with the human resources/benefits administrator in the relevant jurisdiction who
has been appointed by the Company to administer the provisions of this
Section 10 for such jurisdiction (the “applicable administrator”) a written
designation of one or more

4



--------------------------------------------------------------------------------



 



      persons as the beneficiary(ies) who shall be entitled to receive the
amount, if any, payable under the Plan upon his or her death. A Participant may
from time to time revoke or change his or her beneficiary by filing a new
designation with the applicable administrator. The last such designation
received by the applicable administrator shall be controlling, provided,
however, that no designation change or revocation thereof shall be effective
unless received by the applicable administrator prior to the Participant’s death
and in no event shall it be effective as of a date prior to receipt.     (b)  
If no such beneficiary designation is in effect at the time of a Participant’s
death, or if no designated beneficiary survives the Participant, or if such
designation conflicts with law, the payment of the amount, if any, payable under
the Plan upon his or her death shall be made to the Participant’s estate. If the
applicable administrator is in doubt as to the right of any person to receive
any amount, the applicable administrator may retain such amount, without
liability for any interest thereon, until the rights thereto are determined, or
the applicable administrator may pay such amount into any court of appropriate
jurisdiction, and such payment shall be a complete discharge of the liability of
the Plan, the Company, and the applicable administrator therefor.

    All determinations necessary to construe or effectuate this Section 10 shall
be made by the Company.   11.   Change of Control; Mergers, etc.

  (a)   In the event the Company undergoes a Change of Control as defined in the
1986 Plan, this Plan shall automatically terminate and within 30 days following
such Change of Control, whether or not a Participant’s employment has been
terminated, the Company shall pay to the Participant the following in a lump sum
in full payment of his or her Award:         An amount with respect to each
Performance Cycle for which the Participant has been designated as a Plan
Participant equal to 50 percent of the product of (i) the maximum Award for the
Participant for such Performance Cycle and (ii) a fraction, the denominator of
which is the total number of fiscal years in the Performance Cycle and the
numerator of which is the number of fiscal years which have elapsed in such
Performance Cycle prior to the Change of Control (for purposes of this fraction,
if the Change of Control occurs during the first quarter of a fiscal year, then
one quarter of the fiscal year shall be deemed to have lapsed prior to the
Change of Control, and if the Change of Control occurs after the first quarter
of the fiscal year, then the full fiscal year shall be deemed to have elapsed
prior to the Change of Control). For purposes of this paragraph (a), the
Valuation Date shall be the day preceding the date of the Change of Control.
This paragraph (a) shall not apply to any Participant whose rights under this
Plan upon a Change of Control are governed by another agreement or plan.

5



--------------------------------------------------------------------------------



 



  (b)   In the event of a merger or consolidation with another company or in the
event of a liquidation or reorganization of the Company, other than any merger,
consolidation, reorganization or other event that constitutes a Change of
Control, the Committee may in its sole discretion determine whether to provide
for adjustments and settlements of Awards. The Committee may make such
determination at the time of the Award or at a subsequent date.

12.   Amendment and Modification       The Board may from time to time amend,
modify, or discontinue the Plan or any provision hereof. No such amendment to,
or discontinuance, or termination of the Plan shall, without the written consent
of a Participant, adversely affect any rights of such Participant under an
outstanding Award.   13.   Withholding Taxes       The Company shall have the
right to deduct withholding taxes from any payments made pursuant to the Plan,
or make such other provisions as it deems necessary or appropriate to satisfy
its obligations for withholding federal, state, or local income or other taxes
incurred by reason of payments pursuant to the Plan.       Participants may
elect in a writing furnished to the Committee prior to the Valuation Date to
satisfy their federal tax obligations with respect to any shares paid hereunder
by directing the Company to withhold an equivalent value of shares.   14.  
Future Rights       No person shall have any claim or rights to be granted an
Award under the Plan, and no Participant shall have any rights under the Plan to
be retained in the employ of the Company.       If and to the extent that any
Participant or his or her legal representative or designated beneficiary, as the
case may be, acquires a right to receive any payment from the Company pursuant
to the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company.   15.   Controlling Law       This Plan shall
be construed and enforced according to the laws of the Commonwealth of
Massachusetts, to the extent not preempted by Federal law, which shall otherwise
control.   16.   Awards to Certain Officers       The provisions of this
Section 16 shall apply, notwithstanding any other provision of the Plan to the
contrary, in the case of any Award made to a person expected to be described

6



--------------------------------------------------------------------------------



 



    in Section 162(m) of the Internal Revenue Code (“Section 162(m)”) at the
time the Award is to be paid, as determined by the Committee at the time of the
Award. In the case of any such Award: (a) Performance Goals shall be based on
any one or more of the following (on a consolidated, divisional, line of
business, geographical or area of executive’s responsibilities basis): one or
more items of or within (i) sales, revenues, assets or expenses; (ii) earnings,
income or margins, before or after deduction for all or any portion of interest,
taxes, depreciation, amortization, or such other items as the Committee may
determine at the time the Performance Goals are preestablished (within the
meaning of Section 162(m)), whether or not on a continuing operations and
aggregate or per share basis; (iii) return on investment, capital, assets, sales
or revenues; and (iv) stock price; (b) unless otherwise determined by the
Committee in a manner that is consistent with the requirement that the
Performance Goals be preestablished within the meaning of, and that the Award
otherwise comply with the performance-based compensation exemption under,
Section 162(m), the specific Performance Goals established by the Committee with
respect to any Award shall be subject to mandatory adjustment where such
Performance Goal is affected by any of the following objectively determinable
factors occurring after the Performance Goal has been established by the
Committee, such that performance with respect to such Performance Goal for such
Award shall be determined without regard to such factor: (i) any change in, or
elimination or addition of, an accounting standard or principle, or any change
in the interpretation thereof, whether identified as a change, error, correction
or otherwise denominated, by the FASB, the SEC or its staff, the PCAOB, or other
competent accounting or regulatory body, as determined by the Committee,
(ii) any change in laws, rules, regulations or other interpretations or guidance
issued by a competent regulatory body if the effect of such change would be to
affect the financial measure by more than 1% (as objectively determined by the
Committee), (iii) any acquisition or disposition by the Company of a business or
portion thereof, however structured, if the effect of such acquisition or
disposition would be to affect the financial measure by more than 1% (as
objectively determined by the Committee), and (iv) any other objectively
determinable factor that is specified by the Committee within 90 days of the
commencement of the applicable performance period (or within the first
one-quarter of the applicable performance period, if shorter); (c) the maximum
amount payable under any Plan Award to any such individual shall be $5,000,000;
(d) no payment shall be made under the Award unless the applicable Performance
Goals, which shall have been preestablished within the meaning of Section
162(m), have been met, nor shall any such payment be made until the Committee
certifies in accordance with Section 162(m) that such Goals have been met; and
(e) those provisions of the Plan generally applicable to Awards hereunder which
give to the Committee or any other person discretion to modify the Award after
the establishment and grant of the Award, or which if applied to an Award
described in this Section 16 might otherwise cause such Award to fail to qualify
as a performance-based award under Section 162(m), shall be deemed inapplicable
to the extent (but only to the extent) the retention of such discretion by such
person or the application of such provision would be deemed inconsistent with
qualification of the Award as performance-based within the meaning of
Section 162(m).

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be executed,
effective as of March 5, 2010.
ATTEST/WITNESS

                  /s/Julio C. Mantilla       THE TJX COMPANIES, INC    
 
               
 
               
Print Name: Julio C. Mantilla
               
 
               
 
      By:   /s/ Greg Flores    
 
               
 
               
 
      Print Name:   Greg Flores    
 
               
 
      Title:   Executive Vice President, Chief Human Resources Officer    
 
               
 
      Date:   May 26, 2010    

8